Citation Nr: 1030800	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-42 985	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability. 
 
2.  Entitlement to service connection for a low back disorder. 
 
3.  Entitlement to service connection for bilateral hearing loss. 
 
4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression. 
 
5.  Entitlement to service connection for hypertension. 
 
6.  Entitlement to service connection for headaches. 
 
7.  Entitlement to service connection for pes planus. 
 
8.  Entitlement to service connection for obesity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 3, 1989 to December 
7, 1990.  She also has periods of reserves training before and 
after active duty.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a September 2006 rating 
decision of the VA Regional Office (RO) in Houston, Texas that 
denied service connection for bilateral knee disability, a low 
back disorder, bilateral hearing loss, depression, hypertension, 
headaches, flatfeet, and obesity.

The Veteran was afforded a videoconference hearing in March 2010 
before the undersigned Veterans Law Judge sitting at Washington, 
DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that further development of the record is 
required prior to adjudication of the claims.

The record reflects that in the Veteran's claim received in 
August 2005, she noted that she had been admitted to a Dayton, 
Ohio VA facility for depression.  She indicated that she had 
received treatment for depression from 1990.  The Board observes 
that in December 2005, requests were directed to VA medical 
centers in Charleston, South Carolina and Dayton, Ohio for 
records between 1990 and 1992.  Received in response from Dayton 
was a health summary dating from June 1993, no actual treatment 
reports were provided.  Another July 2009 one-page summary from 
Dayton only reflects a date of discharge in June 1993 for a 
depressive disorder.  It also noted that outpatient treatment was 
indicated.  The Board finds that such summaries lack a great deal 
of information and are inadequate for adjudication purposes.  As 
there is notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence on file. 
See Bell v. Derwinski, 2 Vet. App. 611 (1992) et al.  Therefore, 
all VA records of actual treatment dating from 1990, including 
the VA hospital report in June 1993, should be requested from the 
Dayton, Ohio VA facility and associated with the claims folder.  
During personal hearing in March 2010, the Veteran stated that 
she continued to take several medications for depression, but did 
not specify a provider.

The Board notes that attached to her notice of disagreement 
received in September 2007, the appellant listed a number of 
physicians and facilities from whom she has received treatment 
for disorders claimed on appeal.  The Board observes that the 
claims folder does not contain clinical data from those 
providers, nor does it appear that any of them has been 
approached for information.  The Veteran should therefore be 
contacted and asked to identify the names and addresses of all 
providers who have treated her for the conditions claimed on 
appeal, including Doctors Alaniz, Cary, Spivak, Hillman and 
Kaiser Medical Center, as well as VA treatment locations, and 
provide authorization to retrieve those records.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and 
request that she identify the names and 
addresses of all providers, including 
those listed above, and those within the 
VA system, from whom she has received 
treatment for the claimed disorders since 
discharge from active duty.  Provide 
authorization forms for release of records 
and when received, request information 
from providers for inclusion in the 
record.

2.  Request actual VA clinical records 
dating from 1990 from the Dayton, Ohio VA 
facility, to include the June 1993 
hospital treatment report for depression, 
and associate them with the claims folder.  

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If a 
benefit is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



